Exhibit 10.1
 

 
EMPLOYMENT AGREEMENT
 
 
 
 
 
 
EMPLOYMENT AGREEMENT made and entered into as of the Effective Date as
hereinafter defined, by and among VALASSIS COMMUNICATIONS, INC. (“VCI”), a
Delaware corporation whose principal place of business is located at 19975
Victor Parkway, Livonia, Michigan, 48152, (the “Corporation”), and James
Parkinson (the “Executive”).
 
IN CONSIDERATION of the mutual promises, covenants and agreements set forth
below, it is hereby agreed as follows:
 
1.   Employment and Term.


(a)  The Corporation agrees to employ the Executive, and the Executive agrees to
remain in the employ of the Corporation, in accordance with the terms and
provisions of this Agreement for the period set forth below (the “Employment
Period”).
 
(b)  The Employment Period shall commence on January 1, 2012 (the “Effective
Date”) and shall continue until the close of business on December 31, 2013.
 
2.   Duties and Powers of Executive.
 
                 (a)  Position.  The Executive shall serve as Chief Digital and
Technology Officer. This title is subject to change during the Employment
Period.
 
                 (b)  Duties.  During the Employment Period, and excluding any
periods of vacation and sick leave to which the Executive is entitled, the
Executive agrees to devote substantially his full business time and attention
during normal business hours to the business and affairs of the Corporation and
to the discharge of his duties hereunder.  The Executive shall perform his
duties hereunder subject to the customary oversight by the President & Chief
Executive Officer.
 
3.   Compensation.
 
The Executive shall receive the following compensation for his services
hereunder to the Corporation:
 
(a) Salary.  The Executive’s annual base salary (“Annual Base Salary”), payable
not less often than biweekly, shall be at the annual rate of not less than
$300,000 commencing on January 1, 2012.  The Board of Directors of VCI (the
“Board”) may from time to time direct such upward adjustments in Annual Base
Salary and other compensation and benefits as the Board deems to be necessary or
desirable, including, without limitation, adjustments in order to reflect
increases in the cost of living.  Annual Base Salary shall not be reduced after
any increase thereof.  Any increase in Annual Base Salary and/or other
compensation and benefits shall not serve to limit or reduce any other
obligation of the Corporation under this Agreement.

 
 

--------------------------------------------------------------------------------

 





(b)  Incentive Compensation. Commencing on effective date, the Executive shall
be eligible for a cash bonus of up to 75% of the Annual Base Salary on the
following basis:  (i) 50% in accordance with the targets set by the Board and
the Compensation/Stock Option Committee of the Corporation (the “Committee”);
and (ii) 50% in accordance with performance targets set by the President & Chief
Executive Officer. Such bonus may include opportunities over Target based on
revenue or other goals. Any such additional opportunity will be communicated on
an annual basis. In the case of 3(b)(i) herein, such bonus shall be paid
promptly after the end of the applicable six-month period ended June 30 or
December 31 when the Committee has determined that applicable targets have been
met but in no event later than 60 days after each June 30 and December 31.  In
the case of 3(b)(ii) herein, such bonus shall be paid when the President & Chief
Executive Officer has determined that the applicable performance targets have
been met but in no event later than 60 days after each December 31.  The
Executive shall also be entitled to participate in any programs of the
Corporation enabling employees to apply all or part of any bonus to the purchase
of the Corporation’s stock and receive matching grants.


(c)  Retirement and Welfare Benefit Plans.  During the Employment Period and so
long as the Executive is employed by the Corporation, she shall be eligible to
participate in all savings, retirement and welfare plans, practices, policies
and programs including, without limitation, Valassis Employees’ Retirement
Savings Plan, its Flex Plan, its death benefit plans, its disability benefit
plans, and its medical, dental and health and welfare plans (the “Plans”)
applicable generally to employees and/or other executives of the Corporation.
 
(d)  Expenses.  The Corporation agrees to reimburse the Executive for all
expenses, including those for travel and entertainment, properly incurred by him
in the performance of his/her duties hereunder in accordance with policies
established from time to time by the Board, and the Executive shall account to
the Corporation for such expenses. Any such reimbursements shall be made within
thirty (30) days after the proper delivery by the Executive of such evidence of
expenses that the Corporation may require, but in no event will the
reimbursement payment be made later than the end of the calendar year following
the calendar year in which the expense is incurred.
 
(e)  Fringe Benefits.  During the Employment Period, the Corporation shall
provide an automobile or an auto allowance to the Executive under the Company’s
policy then in effect. Any amounts paid by the Corporation hereunder shall be
made within thirty (30) days after the proper delivery by the Executive of such
evidence of expenses that the Corporation may require, but in no event will the
reimbursement payment be made later than the end of the calendar year following
the calendar year in which the expense is incurred. The Corporation shall
furnish to the Executive financial planning, tax and estate preparation
services.


(f)      Vacation and Other Absences.  During the Employment Period and so long
as the Executive is employed by the Corporation, she shall be entitled to paid
vacation and such other paid absences whether for holidays, illness, personal
time or any similar purposes, in accordance with the plans, policies, programs
and practices of the Corporation in effect from time to time.


       4.   Termination of Employment.

 
2

--------------------------------------------------------------------------------

 



 
 
(a)  Death or Disability.  The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period.  If the
Corporation determines in good faith that Disability (as defined below) of the
Executive has occurred during the Employment Period, it may give to the
Executive written notice in accordance with Section 9(b) of this Agreement of
its intention to terminate the Executive’s employment.  In such event, the
Executive’s employment with the Corporation shall terminate effective on the
30th day after receipt of such notice by the Executive (the “Disability
Effective Date”), provided that within the thirty (30) days after such receipt,
the Executive shall not have returned to full-time performance of the
Executive’s duties.  For purposes of this Agreement, “Disability” shall mean the
absence of the Executive from the Executive’s duties with the Corporation for a
period of at least 180 days during any 12-month period as a result of incapacity
due to mental or physical illness.


(b)  By the Corporation for Cause.  The Corporation may terminate the
Executive’s employment during the Employment Period for Cause.  For purposes of
this Agreement, “Cause” shall mean (i) the conviction of the Executive for the
commission of a felony; (ii) action by the Executive involving willful
malfeasance or gross negligence or failure to act by the Executive involving
material nonfeasance, which, at the time of such willful malfeasance or gross
negligence or material nonfeasance, has a materially adverse effect on the
Corporation; or (iii) the failure by the Executive to follow directives of the
President & Chief Executive Officer of VCI or the failure to meet reasonable
performance standards established by such executives of the Corporations. The
Company reserves the right to require Employee to relocate Employee’s principal
place of business to the Company’s headquarters in Livonia, Michigan
(“Headquarters”) and to relocate Employee’s household to within 100 miles of
Headquarters by providing reasonable notice of the requirement. Requiring such
relocation shall not comprise a termination or other breach of this Agreement. 
Employee’s refusal or failure to timely relocate in compliance with such notice
of relocation requirement shall comprise a voluntary resignation and Employee
shall not be entitled to severance pay or further compensation under this
Agreement or otherwise thereafter.


(c)  Notice of Termination.  Any termination by the Corporation for Cause shall
be communicated by Notice of Termination to the Executive in accordance with
Section 9(b) of this Agreement.  For purposes of this Agreement, a “Notice of
Termination” means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon; (ii) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated; and (iii) if the Date of Termination (as defined in Section 4(d)) is
other than the date of receipt of such notice, specifies the termination date
(which date shall be not more than 30 days after the giving of such
notice).  The failure by the Corporation to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Cause
shall not waive any right of the Corporation hereunder or preclude the
Corporation from asserting such fact or circumstance in enforcing the
Corporation’s rights hereunder.
 
(d)  Date of Termination.  “Date of Termination” means (i) if the Executive’s
employment is terminated by the Corporation for Cause, the date of receipt of
the Notice of Termination or any later date specified therein, as the case may
be; (ii) if the Executive’s employment is terminated by the Corporation other
than for Cause or by reason of Death or

 
3

--------------------------------------------------------------------------------

 

Disability, the Date of Termination shall be the date on which the Corporation
notifies the Executive of such termination; and (iii) if the Executive’s
employment is terminated by reason of death or Disability, the Date of
Termination shall be the date of death of the Executive or the Disability
Effective Date, as the case may be.
 
5.   Obligations of the Corporation upon Termination.
 
(a)  Termination Other Than for Cause.  During the Employment Period, if the
Corporation shall terminate the Executive’s employment (other than in the case
of a termination for Cause) or the Executive’s employment shall terminate by
reason of death or Disability (termination in any such case referred to as
“Termination”):


(i) the Corporation shall pay to the Executive in a lump sum in cash the sum of
(1) the Executive’s Annual Base Salary through the Date of Termination to the
extent not theretofore paid and (2) any accrued vacation pay, to the extent not
theretofore paid.  To the extent not theretofore paid, the sum of the amounts
described in clauses (1) and (2) shall be hereinafter referred to as the
“Accrued Obligations.”  The amounts specified in this Section 5(a)(i) shall be
paid within 30 days after the Date of Termination; and
 
(ii) in the event of Termination other than by reason of the Executive’s death
or Disability, then beginning on the biweekly payment date next following the
Termination and on each biweekly payment date thereafter until the end of the
Employment Period (the period from such Date of Termination until the end of the
Employment Period herein called the “Severance Period”), the Corporation shall
pay to the Executive an amount equal to the biweekly installment of the
Executive’s Annual Base Salary in effect as of such Date of Termination; and


(iii) in the event of Termination other than by reason of the Executive’s death
or Disability, the Corporation shall pay to the Executive in a lump sum in cash
within 30 days after the Date of Termination a bonus in an amount equal to two
times the Maximum Semi-Annual Cash Bonus for the current six-month period in
which the event of Termination occurred, whether or not earned; (or, with
respect to any employment termination that occurs during the calendar year 2012,
an amount equal to 100% of the maximum annual cash bonus for such year, whether
or not earned, as determined under the Section 3(b) of this Agreement); and
 
(iv) in the event of Termination other than by reason of the Executive’s death
or Disability, then, during the Severance Period, the Corporation shall continue
medical and dental benefits on a monthly basis to the Executive and/or the
Executive’s family at least equal to those which would have been provided if the
Executive’s employment had not been terminated, such benefits to be in
accordance with the most favorable plans, practices, programs or policies (the
“M&W Plans”) of the Corporation as in effect and applicable generally to other
executives of the Corporation and their families during the 90-day period
immediately preceding the Date of Termination or, if more favorable to the
Executive, as in effect generally at any time thereafter with respect to other
executives of

 
4

--------------------------------------------------------------------------------

 

 
the Corporation (but on a prospective basis only unless, and then only to the
extent, such more favorable M&W Plans are by their terms retroactive), provided,
however, that if the Executive becomes re-employed with another employer and is
eligible to receive medical or dental benefits under another employer-provided
plan, the benefits under the M&W Plans shall be reduced as provided in Section 6
of this Agreement.  For purposes of determining eligibility of the Executive for
benefits under the M&W Plans, the Executive shall be considered to have remained
employed until the end of the Severance Period. The parties intend that
continued coverage under the M&W Plans shall not constitute a ‘deferral of
compensation’ under Treas. Reg. Section 1.409A-1(b) during the period the
Executive would be entitled to continuation coverage under Section 4980B (COBRA)
(typically 18 months) or during any period in which such continued coverage
qualifies as a ‘limited payment’ of an ‘in kind’ benefit under Treas. Reg.
Section 1.409A-1(b)(9)(v)(C) and (D).  Any portion of the continued coverage
under the M&W Plans that is subject to Section 409A of the Code is intended to
qualify as a ‘reimbursement or in-kind benefit plan’ under Treas. Reg. Section
1.409A-3(i)(1)(iv).  If the Corporation reimburses the Executive for the amount
of any benefit under this subsection (iv), such reimbursement shall be made on
or before the last day of the Executive’s taxable year following the taxable
year in which the expense was incurred. In no event shall the amount that the
Corporation pays for any such benefit in any one year affect the amount that it
will pay in any other year, and in no event shall the benefits described in this
paragraph be subject to liquidation or exchange.
 
(v)  Notwithstanding the payment schedules contained elsewhere in this Section
5, to the extent necessary to comply with the requirements of Section 409A of
the Code, if the Executive is a ‘specified employee’ (as defined below) at the
time of his termination of employment, the payments under Section 5(a)(ii) shall
not be made before the date which is six (6) months and one (1) day after the
date of the Executive’s termination of employment (or, if earlier, the date of
his death).  For purposes of the preceding sentence, a ‘specified employee’
shall have the meaning set forth in Section 1.409A-1(i) of the Final Regulations
under Section 409A of the Code.  As provided by Section 409A of the Code and the
regulations thereunder, however, no delay shall apply to payments under Section
5(a)(ii) of the Employment Agreement to the extent the aggregate amount of such
payments does not exceed the lesser of:  two (2) times the Executive’s
annualized compensation based upon their annual rate of pay for services
provided to the Corporation for the calendar year preceding the Corporation’s
taxable year in which the Executive has a ‘separation from service’ (as such
term is used in Section 409A of the Code) or two (2) times the limit on
compensation set forth in Section 401(a)(17) of the Code for the year in which
the Executive has a separation from service (the ‘Designated Compensation
Amount’).  Any (1) amounts otherwise payable under the terms of Section 5(a)(ii)
during the six (6) month period beginning on the date of the Executive’s
termination of employment that are in excess of the Designated Compensation
Amount and (2) other payments under this Section 5 that are delayed as provided
for in this Section 5(c) will be paid in full within thirty (30) days after the
end of such six (6) month period, with the remaining payments made on the
schedule provided in the applicable subsection of this Section 5.

 
5

--------------------------------------------------------------------------------

 

 




(b)  Termination by the Corporation for Cause.  Subject to the provisions of
Section 6 of this Agreement, if the Executive’s employment shall be terminated
for Cause during the Employment Period, the Corporation shall have no further
obligations to the Executive under this Agreement other than the obligation to
pay to the Executive Annual Base Salary through the Date of Termination plus the
amount of any compensation previously deferred by the Executive, in each case to
the extent theretofore unpaid.
 
6. Mitigation.
 
The Executive shall make reasonable efforts to mitigate damages by seeking other
comparable employment.  To the extent that the Executive shall receive
compensation or benefits from such other employment, the payments to be made and
the benefits to be provided by the Corporation as provided in this Agreement
shall be correspondingly reduced.  If the Executive shall fail to make
reasonable efforts to mitigate damages by seeking other comparable employment,
the Corporation’s obligations under this Agreement shall cease until such time
as the Executive commences to make such efforts.  If the Executive finally
prevails with respect to any dispute among the Corporation, the Executive or
others as to the interpretation, terms, validity or enforceability of (including
any dispute about the amount of any payment pursuant to) this Agreement, the
Corporation agrees to pay all legal fees and expenses which the Executive may
reasonably incur as a result of any such dispute; provided, however, that if the
Executive is not entitled to recover such legal fees and expenses pursuant to
the foregoing provisions of this Section 6, the Executive shall not be entitled
to recover any such legal fees or expenses, and she hereby waives any rights to
such recovery, under any provision of the By-laws (now or hereafter in effect)
of the Corporation which provide for indemnification of or payment to the
Executive of legal fees and expenses. Any amounts paid by the Corporation under
this paragraph shall be made within thirty (30) days after the proper delivery
by the Executive of such evidence of legal fees and expenses that the
Corporation may require, but in no event will the reimbursement payment be made
later than the end of the calendar year following the calendar year in which the
expense is incurred.
 
7.   Confidential Information and Competitive Conduct.
 
(a)  Confidential Information.  The Executive shall hold in a fiduciary capacity
for the benefit of the Corporation all secret, confidential information,
knowledge or data relating to the Corporation or any of its affiliated
companies, and its respective businesses, which shall have been obtained by the
Executive during the Executive’s employment by the Corporation or any of its
affiliated companies and which shall not have been or now or hereafter have
become public knowledge (other than by acts by the Executive or representatives
of the Executive in violation of this Agreement).  During the Employment Period
and for a period of five years thereafter, the Executive shall not, without the
prior written consent of the Corporation or as may otherwise be
required by law or legal process, communicate or divulge any such information,
knowledge or data to anyone other than the Corporation and those designated by
them.
 
(b)  Covenant Not to Compete or Solicit.  During the Employment Period, the
Executive shall not offer or sell any products or services that compete in any
market with the businesses of VCI, nor shall she render services to any firm,
person or corporation so competing

 
6

--------------------------------------------------------------------------------

 

with VCI, nor shall she have any interest, direct or indirect, in any business
that is so competing with the businesses of VCI; provided, however, that
ownership of five percent or less of any class of debt or equity securities
which are publicly traded securities shall not be a violation of this
covenant.  The Corporation, at its sole option and in its sole discretion, may
choose to subject the Executive to additional non-competition and
non-solicitation restrictions, for up to two additional years after the end of
the Employment Period so long as VCI shall pay to the Executive with respect to
each year as to which it has exercised its option an amount equal to the
Executive’s then Annual Base Salary in biweekly installments during such
year.  The first year of such extension shall be exercised at the option of VCI
upon written notice to the Executive not later than 60 days prior to the end of
the Employment Period.  The second year of such extension shall be exercised at
the option of VCI upon written notice to the Executive not later than 60 days
prior to the end of the exercised first year of such extension.  So long as the
Executive is employed hereunder, and for any additional period of time described
in the preceding sentences, the Executive shall not, directly or indirectly, (i)
solicit any employee of VCI with a view to inducing or encouraging such employee
to leave the employ of VCI for the purpose of being hired by the Executive or
any employer affiliated with the Executive or (ii) solicit, take away, attempt
to take away, or otherwise interfere with VCI’s business relationship with any
of its respective customers.  For purposes of this Section 7(b), all references
to VCI shall include VCI and all affiliated companies.
 
(c)  In the event of a breach or threatened breach of this Section 7, the
Executive agrees that the Corporation shall be entitled to injunctive relief in
a court of appropriate jurisdiction to remedy any such breach or threatened
breach, the Executive acknowledging that damages would be inadequate and
insufficient.
 
     8.   Successors.
 
(a)  This Agreement is personal to the Executive and without the prior written
consent of the Corporation shall not be assignable by the Executive otherwise
than by will or the laws of descent and distribution.  This Agreement shall
inure to the benefit of and be enforceable by the Executive’s legal
representative.
 
(b) This Agreement shall inure to the benefit of and be binding upon the
Corporation and its successors and assigns.


9.   Miscellaneous.
 
(a)  The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect.  This Agreement may not be amended, modified,
repealed, waived, extended or discharged except by an agreement in writing
signed by the party against whom enforcement of such amendment, modification,
repeal, waiver, extension or discharge is sought.  No person, other than
pursuant to a resolution of the Board or a committee thereof, shall have
authority on behalf of the Corporation to agree to amend, modify, repeal, waive,
extend or discharge any provision of this Agreement or anything in reference
thereto.

 
7

--------------------------------------------------------------------------------

 



 
 
(b)  All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:
 
If to the Executive:
 
James Parkinson
c/o Valassis Communications, Inc.
19975 Victor Parkway
Livonia, MI  48152
 
If to the Corporation:
 
Valassis Communications, Inc.
19975 Victor Parkway
Livonia, MI  48152
Attention:  Todd L. Wiseley
 
(c)  The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.
 
(d)  The Corporation may withhold from any amounts payable under this Agreement
such Federal, state or local taxes as shall be required to be withheld pursuant
to any applicable law or regulation.
 
(e)  This instrument contains the entire agreement of the Executive and the
Corporation with respect to the subject matter hereof, and all promises,
representations, understandings, arrangements and prior agreements are merged
herein and superseded hereby.


(f)  The parties intend that the payments and benefits provided for in this
Agreement to either be exempt from Section 409A of the Code or be provided in a
manner that complies with Section 409A of the Code.  Notwithstanding anything
contained herein to the contrary, all payments and benefits which are payable
upon a termination of employment hereunder shall be paid or provided only upon
those terminations of employment that constitute a ‘separation from service’
from the Corporation within the meaning of Section 409A of the Code (determined
after applying the presumptions set forth in Treas. Reg. Section
1.409A-1(h)(1)).
 







 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Executive and, pursuant to due authorization from its
Board of Directors, the Corporations have caused this Agreement to be executed
as of the day and year first above written.





VALASSIS COMMUNICATIONS, INC.
   
By:
/s/ Todd Wiseley
Name:
Todd Wiseley
Title:
Secretary



/s/ James Parkinson
James Parkinson





 
9

--------------------------------------------------------------------------------

 







AMENDMENT
TO
EMPLOYMENT AGREEMENT


THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made April 24, 2013
by and between Valassis Communications, Inc. (the “Corporation”) and James
Parkinson (the “Executive”).


WHEREAS, the Corporation and the Executive entered into that certain Employment
Agreement effective as of January 1, 2012 (the “Employment Agreement”).


NOW THEREFORE, in consideration of the above recitals, the parties hereto agree
as set forth below.


1. Section 1(b) of the Employment Agreement shall be amended and restated as
follows:


    “The Employment Period shall commence as of January 1, 2012 (the “Effective
Date”) and shall continue until the close of business on December 31, 2015.”


2. Section 2 (a) of the Employment Agreement shall be amended and restated as
follows:
“(a) Position.  The executive shall serve as the Executive Vice President, Chief
Digital and Technology Officer.  This title is subject to change during the
employment period.”


3. Section 3(b) of the Employment Agreement shall be amended and restated as
follows:


“Commencing on January 1, 2013, with respect to each six month period ending on
June 30 and December 31 thereafter during the Employment Period, the Executive
shall be paid by the Corporation a cash bonus on the following basis: (i) 50% in
accordance with the performance targets (the “Targets”) set by the Board and/or
the Compensation/Stock Option Committee (the “Committee”), and (ii) 50% in
accordance with performance targets set by the President & Chief Executive
Officer of the Corporation.  Such targets may be semi-annual, annual or a
combination of both. The target annual cash bonus will be between 100%-165% of
the Annual Base Salary (the “Target Award”).  The actual amount of the award
shall range from zero to 130% of the Target Award based upon achievement of
specified performance objectives as set by the Board, the Committee and/or the
President & Chief Executive Officer, as applicable.  Each such bonus shall be
paid promptly after the end of the applicable performance period.”

 
 

--------------------------------------------------------------------------------

 







4. Section 5(a)(iii) of the Employment Agreement shall be amended and restated
as follows:


“(iii) in the event of Termination other than by reason of the Executive’s death
or Disability, the Corporation shall pay to the Executive in a lump sum in cash
within 30 days after the Date of Termination an amount equal to the Executive’s
then current maximum annual bonus opportunity; and”


5.   All other terms of the Employment Agreement shall remain in full force and
effect.


6.   This instrument, together with the Employment Agreement, contains the
entire agreement of the parties with respect to the subject matter hereof.
 





 
11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Executive and the Corporation have caused this Agreement
to be executed as of the day and year first above written.






 VALASSIS COMMUNICATIONS, INC.          By:
/s/ Todd Wiseley
 Name:
Todd Wiseley
 Title:
Secretary
                 /s/ James Parkinson  James Parkinson


 
12

--------------------------------------------------------------------------------

 
